 



EXHIBIT 10.1
COMPENSATION FOR NON-EMPLOYEE DIRECTORS
As of December 30, 2005
     As in effect on December 30, 2005 and until further changed, non-employee
members of the Board of Directors of the Company are paid an annual fee of
$25,000 plus reasonable travel expenses for attending Board and committee
meetings. Each non-employee director also receives $1250 for attending each
meeting of the Board or Board committee. In addition, committee chairs receive
$3,000 per year for serving in such capacity, except that the chair of the audit
committee receives $5,000 per year.
     On February 15, 2005, non-employee directors were each granted an option to
purchase 6,952 shares of our common stock at an exercise price per share of
$21.14, being the fair market value of our common stock on that date. Such
options have a ten-year term, are all immediately exercisable and can be
exercised by a director for a period of 90 days after he or she ceases to be a
director. The number of shares subject to each such option was determined by
dividing $60,000 by $8.63, which was determined under the Black-Scholes method
to be the value of the options granted to our executive officers on the same
date and at the same exercise price as those granted to the non-employee
directors.
     Effective January 1, 2005, upon initial election or appointment to the
Board, each non-employee director receives an option, which vests immediately,
to purchase 10,000 shares of the Company’s common stock for a purchase price
equal to the closing purchase price of the Company’s common stock on the date
such option is awarded. The option, which has a 10-year term, is subject to the
terms and conditions applicable to directors of the Company under any then
current Company-sponsored equity incentive plan. In addition, following the
initial grant of an option to purchase 10,000 shares, a non-employee director is
eligible to receive an annual equity award under any then current
Company-sponsored equity incentive plan but, as to directors joining the Board
on or after December 23, 2005, only after his or her re-election to the Board by
the shareholders of the Company at the annual meeting of shareholders following
the initial appointment of such director.

 